Title: From George Washington to Lewis Nicola, 11 May 1782
From: Washington, George
To: Nicola, Lewis


                        
                            Sir,
                            Head Quarters 11th May 1782
                        
                        My present uncertainty respectg the Operations of the Campaign prevents my giving you at this Time a decided
                            Answer to your Request respecting the Invalid’s you mention being in Phila.—If your Regt should be ordered to Pennsylvania
                            (as is possible) it would subject the poor fellows to a very needless & tedious March—This Indecision I suppose
                            will prevent your sendg at present for your Family. I am &c.

                    